Opinion issued March 7, 2019




                                    In The

                             Court of Appeals
                                   For The

                         First District of Texas
                           ————————————
                             NO. 01-18-00633-CV
                          ———————————
   DAVID HOTZE, DONNA HOTZE, AS TRUSTEE OF THE DAVID N.
    HOTZE 2012 FAMILY TRUST, AND BRUCE HOTZE, Appellants
                                      V.
                       BANK OF AMERICA, Appellee


                   On Appeal from the 61st District Court
                          Harris County, Texas
                    Trial Court Case No. 2016-36300A


                         MEMORANDUM OPINION

      Appellants David Hotze and Donna Hotze, as Trustee of the David N. Hotze

2012 Family Trust, filed a motion to dismiss their appeal in November 2018. We

granted that motion by order of December 18, 2018. Because appellant Bruce Hotze
did not join in the motion to dismiss, his appeal remained pending and his brief has

been due since November 29, 2018.

      The Court issued notice to Bruce Hotze on January 11, 2019, advising him

that his appeal might be dismissed for want of prosecution unless his brief or a

motion for extension was filed within 10 days. No brief or motion was filed.

      Accordingly, we dismiss the appeal for want of prosecution. See TEX. R. APP.

P. 42.3(b); 43.2(f). Any pending motions are dismissed as moot.

                                 PER CURIAM
Panel consists of Justices Lloyd, Kelly, and Hightower.




                                         2